Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 23, 2020

                                          No. 04-20-00500-CV

                IN RE SAN MIGUEL ELECTRIC COOPERATIVE, INC. et al.

                                    Original Mandamus Proceeding 1
Proceeding
       Sitting: Sandee Bryan Marion, Chief Justice
                Patricia O. Alvarez, Justice
                Beth Watkins, Justice

        On October 9, 2020, relators filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real parties in interest may file a response to the
petition in this court no later than November 9, 2020. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

        It is so ORDERED on October 23, 2020.

                                                                            PER CURIAM

        ATTESTED TO: _____________________________
                     Michael A. Cruz,
                     Clerk of Court




1
  This proceeding arises out of Cause No. 18-08-0777-CVA, styled San Miguel Electric Cooperative, Inc. v. A.M.
Peeler Ranch, LLC, et al., pending in the 218th Judicial District Court, Atascosa County, Texas. The Honorable
Russell Wilson signed the order at issue in this original proceeding.